Citation Nr: 1402884	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a rating in excess of 10 percent for intestinal parasitism.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who had recognized active duty service from December 1941 to December 1942 and August 1945 to January 1946, and was a prisoner of war (POW) of the Japanese from May 1942 to December 1942.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO) which denied his claim for an increased rating.  A January 2009 rating decision considered additional evidence received, and continued the denial.  In March 2012, the Board remanded the matter for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran failed (without giving cause) to report for a VA examination scheduled in July 2013 in connection with his claim for an increased rating for intestinal parasitism (and necessary to properly adjudicate the matter); thereafter, he failed to provide a additional medical evidence that was sought in lieu of an examination, or to respond in any manner to VA's request for such.  


CONCLUSION OF LAW

The Veteran's claim seeking an increased rating for intestinal parasitism must be denied because he has failed (without good cause) to report for a VA examination scheduled to determine his entitlement to an increase, and also failed to submit medical evidence that would serve in lieu of an examination when it was determined that an examination was not possible.  38 C.F.R. §§ 3.326(a), 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to a claim for increase (such as here), in which circumstance the notice required is a generic nee.  The Veteran was provided such notice by August 2012 and July 2013 letters, and the July 2013 letter also advised him that an examination to assess the disability was needed.  The claim was thereafter readjudicated by a November 2013 supplemental statement of the case, and the Veteran was afforded opportunity to respond. 

In light of the Veteran's failure to report for a VA examination scheduled in connection with a claim for increase, this case becomes one requiring application of governing law to facts not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.

VA scheduled the Veteran for an examination to assess the disability at issue; he failed to appear (and provided what was considered to be good cause).  Pursuant to the Board's remand, an examination was rescheduled; he again failed to appear (this time without offering cause).  In accordance with the Board's remand the RO sought to have him examined on a fee basis at, or near, his home.  It was established that this was not possible (because there were no available trained fee basis examiners in proximity to his domicile).  To accommodate the Veteran further the RO sent him a form-questionnaire describing the status of the intestinal parasitism at issue (which would serve in lieu of an examination).  He did not respond.  VA's duty to assist is not a one way street.  If the Veteran wants help, he cannot sit passively waiting for it when his affirmative cooperation is needed.  See Wood v. Derwinski, 1 Vet. App.190, 193 (1991).  Under the circumstances, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In its March 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the current severity of his service-connected intestinal parasitism.  The remand instructed that if he is not fit to travel, arrangements were to be made to have him examined at home.  The RO sent the Veteran a letter in July 2013 which informed him that the Manila outpatient clinic was asked to perform a disability evaluation in connection with his claim, and that the medical facility would notify him of the date, time, and place.  The letter further advised him that if he could not keep the appointment or wanted to be re-scheduled, he should contact the medical facility as soon as possible.  He was advised of the consequences (under 38 C.F.R. § 3.655) if he failed to report for such examination without good cause.  

The Veteran was scheduled for a VA examination for his intestinal parasitism in July 2013, he failed (without explanation) to report.  He had failed to report for a previously-scheduled VA examination in May 2011 (indicating it was due to his poor physical state).  The Board took that into consideration when it remanded the case.  The remand instructed the RO to ascertain the Veteran's fitness for travel, then arrange for a VA examination.  It noted that if the Veteran was unable to withstand the rigors of travel to Manila for examination, arrangements should be made to have him examined at home.  Upon the Veteran's failure to report for the examination scheduled in July 2013, the RO the Manila outpatient clinic and asked if it was possible to arrange for a fee-basis VA examination to be conducted at or near the Veteran's residence.  The response was:  "We don't have accredited fee-basis C&P examiners.  There are requirements for all C&P providers to undergo credentialing/privileging and on-line training/certification processes."  

Because a fee basis examination at the Veteran's remote location could not be arranged, the RO then (in August 2013) sent him a from-questionnaire regarding the status of his intestinal parasitism, and asked him to have his own private health care provider complete the form and return it to the RO (for use in rating his disability in lieu of an examination).  To date, he has not responded.  The RO then readjudicated the claim in a supplemental statement of the case (SSOC) issued in November 2013.  The Veteran was afforded opportunity to respond; he did not do so (nor has he submitted any other evidence that could serve as a medical assessment of his intestinal parasitism, and a basis for rating the disability.  

In a January 2014 written brief, the Veteran's representative argues, in essence, that that the RO has not substantially complied with the Board's March 2012 remand directives.  The representative notes that following the Veteran's failure (without giving cause) to report for the examination scheduled following the Board's remand, the RO should have under certain further action, but did not.  Specifically, the representative stated, "Unfortunately, these attempts were limited to unanswered correspondence with no evidence of a field contact visit, which the RO has the capability to conduct, in order to make the determination on the veteran's travel ability specifically prescribed by the Board."  The Board observes that this is not an entirely accurate description of the circumstances of this case.  In essence, what occurred is that the RO conceded that the Veteran may be incapable of traveling, and sought alternate arrangements.  When an examination of the Veteran at (or near) his home was found to be not possible (because of the unavailability of trained fee basis examiners in the area), the Veteran was afforded opportunity to provide the information needed to rate his parasitism on his own (by a questionnaire to be completed by his private provider), and has not responded.   The Board finds that VA's duty to assist does not extend to mandating a "field contact visit" to a remote location to invite the Veteran to respond to repeated communications.  [The Board observes that such a visit was not needed to ascertain the Veteran's ability to travel, as the RO in essence conceded he could not-but seeking alternate arrangements.]  While a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order (see Stegall v. West, 11 Vet. App. 268 (1998), it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Here, the Board finds there has been such compliance.

The U.S. Court of Appeals for Veterans Claims has noted that VA has not only the discretion, but the statutory duty, to schedule an examination "in order to determine...a...rating for any service-connected condition."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2009).  The appellant "is expected to cooperate in the efforts to adjudicate his claim..."  Here, the record establishes that the Veteran failed (without giving cause) to report for the July 2013 VA examination scheduled in connection with his claim for increase (and needed to adjudicate his claim).  Further, after it was determined that a fee basis examination was not possible, he failed (again without offering any cause) to co-operate with VA's attempts to secure alternate source information (from his private provider) that could serve (in lieu of an examination) as the basis for rating the disability at issue.  No "good cause" reason has been offered for his failure to appear for that examination or to return the DBQ.  The regulation governing in the circumstances presented, 38 C.F.R. § 3.655(b), is clear and unequivocal; its language ("shall") mandates that the claim be denied.  Accordingly, the Board has no discretion in the matter; the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)


ORDER

A rating in excess of 10 percent for intestinal parasitism is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


